                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:20-cv-153-RJC-DCK

WADDELL BYNUM, JR.,                  )
                                     )
            Plaintiff,               )
                                     )
vs.                                  )
                                     )                                   ORDER
DEKALB COUNTY SANITATION,            )
et al.,                              )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on its June 17, 2020, Order, (Doc. No. 3).

       Plaintiff filed a pro se Complaint and an Application to proceed in forma pauperis. (Doc.

Nos. 1, 2). However, the Application was unsigned, incomplete, and partially illegible. The Court

denied the Application and granted Plaintiff the opportunity to file an amended Application within

14 days. (Doc. No. 3). The Court cautioned Plaintiff that the failure to do so would result in this

action’s dismissal without prejudice and without further notice. (Id.).

       Plaintiff filed an incomplete, unsigned, late Amended Application on July 20, 2020. (Doc.

No. 4). He filed a signature page on August 5, 2020, (Doc. No. 5), but the Application is still

incomplete. Petitioner failed to comply with the Court’s June 17, 2020 Order and, therefore, this

action will be dismissed without prejudice. Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute

or to comply with these rules or a court order, a defendant may move to dismiss the action or any

claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626, 631-33 (1962) (although Rule 41(b)

does not expressly provide for sua sponte dismissal, a district court has the inherent power to

dismiss a case for lack of prosecution or violation of a court order).


                                                  1



       Case 3:20-cv-00153-RJC-DCK Document 6 Filed 08/18/20 Page 1 of 2
IT IS, THEREFORE, ORDERED that:

1.   This action is DISMISSED without prejudice for Plaintiff’s failure to comply with

     the Court’s June 17, 2020 Order.

2.   The Clerk of this Court is directed to terminate this action.



                                Signed: August 18, 2020




                                        2



Case 3:20-cv-00153-RJC-DCK Document 6 Filed 08/18/20 Page 2 of 2
